      Case 1:18-cv-08653-VEC-SDA Document 146 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            9/2/2020
 D George Sweigert,

                                Plaintiff,
                                                              1:18-cv-08653 (VEC) (SDA)
                    -against-
                                                              ORDER
 Jason Goodman,

                                Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       It is hereby Ordered that any opposition to Plaintiff’s motion to amend (ECF No. 144) shall

be filed no later than September 30, 2020. Any reply shall be filed no later than October 7, 2020.

       The Clerk of Court is directed to mail a copy of this Order to the pro se parties.

SO ORDERED.

DATED:         New York, New York
               September 2, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
